IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-40498



MICHAEL A. CAMPBELL, Individually and on behalf of other
similarly situated former policyholders of John Hancock
Mutual Life Insurance Co.,

                                                Plaintiff-Appellant,

versus

JOHN HANCOCK FINANCIAL SERVICES, INCORPORATED; ET AL.,

                                                         Defendants,

JOHN HANCOCK FINANCIAL SERVICES, INCORPORATED; JOHN HANCOCK LIFE
INSURANCE COMPANY; JOHN HANCOCK MUTUAL, JOHN HANCOCK MUTUAL LIFE
INSURANCE COMPANY,

                                               Defendants-Appellees.



                      --------------------
          Appeal from the United States District Court
          for the Eastern District of Texas, Texarkana
                           (5:01-CV-48)
                      --------------------
                        February 13, 2003


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:1

     AFFIRMED.    See Rule 47.6.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.